

Exhibit 10.12

AMENDMENT TO
CINCINNATI BELL INC. PENSION PROGRAM
The Cincinnati Bell Inc. Pension Program (the “Plan”) is hereby amended,
effective as of December 31, 2011 and in order to provide that any amendments
made to the Cincinnati Bell Management Pension Plan that both reduce benefits
(or the rate of benefit accruals) under such plan and become effective on or
after December 31, 2011 will be disregarded when determining the benefits
provided under the Plan to any Plan participant, by revising Plan subsection
2.14 in its entirety to read as follows.
2.14    “Pension Plan” means the Cincinnati Bell Management Pension Plan, as
such plan exists as of the Effective Amendment Date and as it may thereafter be
amended, including both the part of such plan that is intended to qualify as a
tax-favored plan under Section 401(a) of the Code and the part of such plan that
is not intended to qualify as a tax-favored plan under Section 401(a) of the
Code and instead is subject to the requirements of Section 409A of the Code, but
disregarding any amendment made to any part of such plan that both reduces any
benefits (or the rate of benefit accruals) under such plan and becomes effective
on or after December 31, 2011. The Pension Plan is a defined benefit pension
plan that is sponsored by CBI.
IN ORDER TO EFFECT THE FOREGOING PLAN CHANGE, the Plan's sponsor, Cincinnati
Bell Inc., has caused its name to be subscribed to this Plan amendment.
 
 
 
 
CINCINNATI BELL INC.
 
By:
Christopher J. Wilson
 
Title:
Vice President, General Counsel and Secretary
 
Date:
December 20, 2010
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





